 

 





Dear Mr. Jan Serdak,

 

This Letter shall serve as a memorialization of our oral agreement where you
(the "Consultant" or "You") shall provide consulting services to GH Capital Inc.
(the "Company") through the Company's fiscal year 2017. This agreement shall
terminate at the end of the fiscal year 2017.

 

The Company is asking that you review this letter and sign below to confirm our
understanding.

 

It is understood, however, that the Consultant may maintain Consultant's own
business or current employment in addition to providing services to the Company.
The Consultant agrees to promptly perform all services required of the
Consultant hereunder in an efficient, professional. trustworthy and businesslike
manner. The Consultant agrees, to the extent reasonably required in the conduct
of its business with the Company, to place at the disposal of the Company its
judgment and experience and to provide services to the Company including, but
not limited, to, the following: technical merchant support for ClickDirectPay
(the "Services").

 

In exchange for providing the Services, the Company shall pay, and Consultant
shall accept, a fee of 600,000 shares of the Company's common stock for
Consultant's services over the term of this agreement. The shares shall be
issued on or shortly after the date this agreement becomes effective. There
shall be no additional compensation aside from the previously mentioned shares.

 

Nothing in this letter shall in any way be construed to constitute Consultant as
an agent, employee or representative of the Company. Consultant acknowledges and
agrees that Consultant has and is not entitled to receive any benefits from the
Company, either as an independent contractor or employee.

 

Florida Statutes, Section 607.0621 and the Company's articles of incorporation
and bylaws permit the Board of Directors to issue common stock in exchange for
consideration is determined from time to time by the Board of Directors. This
letter has been authorized by the Board of Directors of the Company.

 

Executed this 24th day of January, 2017





 



 /s/ Wolfgang Ruecker Wolfgang Ruecker, Director   /s/ Jan Serdak Jan Serdak



 

 